Citation Nr: 0402367	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington




THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected PTSD.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 1969 to June 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the RO.  

In his September 2000 Notice of Disagreement (NOD), the 
veteran also asserted that he was entitled to an effective 
date prior to November 9, 1999 for the grant of service 
connection for PTSD.  An earlier effective date was not 
granted and the veteran timely appealed that issue.  However, 
in a July 2003 statement, the veteran withdrew that issue 
from appellate review.  As such, it is no longer before the 
Board at this time.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Seattle, Washington 
in July 2003.  

(The issue of entitlement to a TDIU is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran and his representative if 
further action is required on his part.)  



FINDING OF FACT

The veteran's service-connected PTSD is shown to be 
productive of a level of impairment that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas such as judgment, thinking and 
mood, due to such symptoms as:  suicidal ideation, confusion, 
impaired cognitive functioning, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) and the 
inability to establish and maintain effective work and social 
relationships.  



CONCLUSION OF LAW

The schedular criteria for the assignment of a 70 percent 
rating for the service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic Code 
9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO issued a rating decision in June 2000 
granting service connection for PTSD with an initial 30 
percent evaluation assigned, effective on November 9, 1999.  

The veteran timely appealed the initial 30 percent rating, 
asserting that the severity of his PTSD symptomatology 
warrants a higher initial rating.  

In a July 2002 rating decision, the RO increased the initial 
rating to 50 percent for the service-connected PTSD.  As this 
award is not a complete grant of benefits, the issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)  

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000, which has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326.  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  38 U.S.C. §§ 5102, 5103, 5103A, 5107.  

The RO has addressed this new legislation with regard to the 
veteran's claim for increase.  The veteran has been informed 
of what information was needed to support his claim in rating 
decisions, Statements of the Case, and letters sent to his by 
the RO as noted hereinabove.  

Moreover, the veteran was afforded a personal hearing at 
which he testified as to the severity of the service-
connected disability.  More importantly, in light of the 
favorable action taken hereinbelow, the Board finds that the 
veteran is not prejudiced thereby and no further assistance 
in developing the facts pertinent to his claim is required.  

In this case, the Board finds that there is sufficient 
evidence of record to decide his claim properly.  

The veteran's original claim of service connection for PTSD 
was received at the RO in November 1999.  

The VA treatment records contain a mental health clinical 
assessment from December 1999.  The mental status examination 
noted that the veteran was a 49-year old gentleman that 
looked much older than his stated age.  He had gray hair and 
a haggled, fatigued, beaten look about him.  He was casually 
but neatly groomed.  He was attentive and cooperative during 
the interview.  

At times, the veteran's speech was pressured and difficult, 
particularly when talking about certain episodes of sadness, 
such as his disrupted employment, inability to provide for 
his family, and his wife living away from him.  He rated his 
mood as sad, a 2 or 3 on a scale of 0-10, with 10 being 
happy.  He reported no benefit from the sertraline.  

His affect was blunted, sad, downcast, certainly matching 
content.  Thought process was goal-oriented and linear.  
Thought content was appropriate.  He denied any active 
suicidal ideation, but also stated, "If I didn't wake up, 
that would be okay."  He was oriented times four.  The 
diagnosis was that of major depression, PTSD symptoms and 
alcohol abuse in remission 16 years.  

Pursuant to the veteran's original claim of service 
connection, the veteran was afforded a VA examination in 
March 2000.  It was noted that the veteran was living with 
his fourth wife and 14-year old son and was currently 
unemployed.  

The veteran reported that he was involved in both individual 
and family counseling and received psychiatric medications.  
The veteran reported that, upon his return from Vietnam, he 
became emotionally distant and reluctant to keep personal 
commitments, and also developed intense irritability and a 
very short fuse.  

With regard to employment, the veteran reported that he had 
never kept any one job for more than three or four months, 
other than working for his father because of his inability to 
get along with others.  

The veteran denied legal trouble as an adult other than 
becoming involved with Social services on a couple of 
occasions when he hit his son.  When his son was 11, the 
veteran hit him hard enough across thef ace to raise a welt, 
and in a subsequent encounter, he fought back with his fists 
when his son struck him.  

The veteran voluntarily left the home two years prior, after 
striking his son.  Although his and his wife later 
reconciled, they were involved in weekly family therapy, with 
the emphasis being on the veteran gaining control over his 
temper and developing alternative ways of resolving conflicts 
other than physical violence.  

On mental status examination, the veteran presented himself 
as very quiet, subdued, and cooperative.  He was alert and 
oriented.  His mood was mildly depressed.  He stated that he 
really was not sure what his purpose on the earth was, and 
while he had no plans to commit suicide, it would be just 
fine with him if he did no awaken one morning.  

The veteran felt guilty over having survived Vietnam and had 
no idea why he should have been selected to continue to live.  
His emotional expression was appropriate.  He did tear up and 
gazed off into the distance, unfocussed, when talking of his 
Vietnam experiences as well as of his loss of tempter with 
his wife and children.  

The examiner noted that the veteran not only had hit his 
teenage son, but had a history of having hit his other 
biological children, as well as his wife, although had not 
hit his wife over the past eight years after she had him 
arrested one night.  His speech was soft but normal in rate.  
He was entirely logical.  There were no psychotic symptoms.  
The veteran denied suicidal or homicidal ideation.  Memory 
seemed intact, and the veteran was able to focus and 
concentrate during the interview although he complained of a 
subjective loss of ability to concentrate.

The veteran reported that he continued to have nightmares 
about twice a week.  His wife will apparently no longer sleep 
with him, both because of his yelling out during the night 
and because of his snoring, but that she told him that he 
called out in his sleep about twice a week.  

The veteran reported that he had slept poorly since returning 
from Vietnam, but that Trazodone helped him to sleep about 
five or six hours per night.  He reported having flashbacks a 
couple of times per week when someone's face, something on 
television or something more subtle reminded him of Vietnam.  
He would feel as if he were back in the jungle.  

The veteran also reported that he tended to avoid 
interactions with Southeast Asian people, because he would 
find that he wanted to kill anyone who looked Vietnamese.  He 
was; however, able to work for a Cambodian man during the 
last few years, and was surprised to find that the man was a 
fine human being.  

The veteran continued to struggle with his irritability and 
to control his temper. He found that the smallest things 
would set him off, and has had recurrent problems with 
physical violence directed toward family members.  He always 
felt on edge and reported that he would almost "jump out of 
my skin" at loud noises.  

The veteran found that he had a pattern of avoiding emotional 
intimacy with others, and was somewhat astonished that his 
wife had kept with him.  He reported having only one friend 
outside of nuclear family members, and he preferred to leave 
the home only when he had to.  He reported that he preferred 
to have all the shades drawn in the house, as he felt safer.  

For many years after his return from Vietnam, he slept with a 
loaded rifle nearby, but was able to stop doing this over the 
past year.  He did not like being among people he did not 
know, and found that he became hypervigilant in such 
situations.  

The veteran reported that he felt chronically unhappy and 
dysphoric for most of his adult life.  The Zoloft did take 
the edge off, but he still took little joy in life, found few 
activities pleasurable, and saw no real purpose in continuing 
to live.  He did not, however, have any plans for suicide.  

The impression was that of a history consistent with PTSD.  
He had symptoms from all three-symptom clusters, and the 
onset of those began after his return from Vietnam.  The 
examiner concluded that the veteran's PTSD symptoms were 
modestly reduced with psychotropic medications, and although 
he was participating actively in family and individual 
counseling to gain control of his temper, he remained 
significantly symptomatic, and he agreed with the previous 
Global Assessment of Functioning (GAF) score assessed by a VA 
medical center in December 1999 of 50.  The diagnosis was 
that of PTSD, moderate, chronic; dysthymic disorder.  

A January 2002 VA mental health clinical report noted that 
the veteran was referred for psychotherapy for treatment of 
PTSD and major depression.  The veteran reported a worsening 
of symptoms, including increased anxiety, increased 
irritability with episodes in which he had lost his temper 
and yelled at people, increased thought so waning to die with 
more active suicidal ideation.  

His plans have included thinking of running his car off the 
road and putting a pillow over his face.  The veteran noted 
that he felt hopeless about the future and felt he had 
nothing to live for.  He had little pleasure except the time 
he spent with his grandson.  The veteran did acknowledge that 
he felt he was important to his grandson, but was unable to 
remind himself of that as a reason for living when they were 
apart.  

The veteran also noted poor concentration and poor 
motivation.  He noted a decline in hygiene, recently going 
one week without shaving.  The veteran also stated that his 
wife thought his symptoms were worsening as well.  

The assessment was that of moderate-severe major depression 
and moderate-severe PTSD symptoms of longstanding duration 
with history of little effective mental health treatments.  

At subsequent VA therapy sessions in January, April and June 
2002, the veteran continued to present with moderate-severe 
PTSD symptoms of longstanding duration with history of little 
effective mental health treatments.  

The veteran was afforded another VA psychiatric examination 
in April 2003.  The veteran's appearance was appropriate for 
his stated age.  He was dressed in clean, casual clothing.  
He had no difficulty attending to the examiner throughout the 
clinical interview.  There were no signs of psychosis.  His 
thoughts were clear, logical and sequential.  

The veteran's affect was mildly irritable and his mood 
appeared dysthymic.  He denied suicidal and homicidal 
ideation, intention and plan.  Cognitive functioning appeared 
grossly intact based upon his performance on simple mental 
status screening tasks.  Psychomotor behavior was normally 
paced.  

The veteran indicated that he spend an average day in his 
room.  He reportedly spent a lot of time thinking about the 
Iraq war.  He avoided crowds.  He did not trust others.  He 
did not have friends no was he involved in community 
activities.  He suggested he spent much of his day alone.  He 
completed activities of daily living independently.  His wife 
complained that he was unwilling to leave the house.  

The examiner noted that the veteran continued to complain 
about symptoms of PTSD which appeared commensurate with the 
symptoms he described during the 2000 evaluation.  The 
veteran reported that he was sleeping 3 to 4 hours a night 
with medications.  He complained of frequent nightmares in 
which he relived military trauma.  

He described daily intrusive recollections regarding past 
trauma.  He found it difficult to concentrate.  He was 
irritable with others; he avoided crowds.  He spent most of 
his time inside his home.  He had given up once-pleasurable 
events such as fishing.  He reportedly sold all the fishing 
poles several weeks ago.  

The diagnostic impression was that of PTSD, chronic, 
moderate; dysthymic disorder associated with PTSD; a current 
Global Assessment of Functioning (GAF) of 50.  The examiner 
noted that the veteran's symptoms appeared to have been of 
consistent intensity during the last several years.  

The veteran submitted records to the Board (with a waiver of 
RO review) from the Social Security Administration showing 
that the veteran was entitlement to disability benefits.  The 
Notice of Award did not indicate on what basis the veteran 
was found to be disabling.  

In July 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  The veteran 
testified that one of the worst PTSD symptoms he had was not 
wanting to be around other people.  

He reported that he had been unemployed since he had a heart 
attack the previous year.  He testified that, when he worked, 
he had a lot of problems with authority.  The veteran 
reported that he had no friends and that he stayed in his 
room most of the time.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran has been rated under Diagnostic Code 9411 which 
governs ratings for PTSD, based on the regulations set forth 
in 38 C.F.R. § 4.126 and § 4.130, the General Rating Formula 
for Mental Disorders.  

Under Diagnostic Code 9411, a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

Based on a careful review of the entire record, the Board 
notes that the veteran's PTSD symptoms have remained fairly 
constant since the effective date of service connection.  

Since that time, the medical evidence of record shows that he 
has exhibited periods of impaired impulse control such as 
unprovoked irritability with periods of violence, impairment 
in family relations, near continuous depression, difficulty 
in adapting to stressful circumstances and an inability to 
establish or maintain effective relationships.  The Global 
Assessment of Functioning (GAF) score has remained at 50.  

All of the examinations of record, as well as the outpatient 
treatment reports, as noted hereinabove, indicate that the 
veteran's PTSD is manifested by symptoms that more nearly 
approximate the criteria set forth for the application of a 
70 percent rating under Diagnostic Code 9411.  

The medical evidence of record shows that the veteran 
exhibits occupational and social impairment with deficiencies 
in most area, such as family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal ideation, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  

Finally, the record shows that the veteran has received 
ongoing treatment for several years at a VA Medical Center.  

Based on its review of the entire record, the Board finds 
that the current service-connected disability picture 
referable to PTSD is shown to more nearly approximate the 
schedular criteria that supports the assignment of a 70 
percent rating under Diagnostic Code 9411.  

When, as here, the veteran timely appealed the ratings 
initially assigned for the service-connected disability after 
establishing service connection for it, VA must consider the 
claim in this context.  

This, in turn, includes determining whether the veteran is 
entitled to "staged" ratings to compensate him for times 
since filing his claims when his disabilities may have been 
more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board finds; however, that based on the consistency of 
the veteran's symptoms over the last several years, the 
veteran's PTSD has been 70 percent disabling since the 
effective date of the grant of service connection.  

Given the facts in this case, the Board concludes that the 
criteria for an initial rating of 70 percent is assignable 
for the service-connected PTSD in accordance with the 
provisions of Diagnostic Code 9411.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.129, 4.130 including 
Diagnostic Code 9411 (2003).  



ORDER

An initial schedular rating of 70 percent for the service-
connected PTSD is granted, subject to the regulations 
controlling to disbursement of VA monetary benefits.  



REMAND

In a September 2002 rating decision, the veteran's claim of 
entitlement to TDIU was denied.  

In this case, the veteran has repeatedly asserted that he is 
unable to work due to his PTSD.  

In August 2003, the veteran recently submitted a Notice of 
Award from the Social Security Administration and asserted 
that his heart condition as well as his PTSD condition would 
have each warranted a total disability rating in their own 
right.  

Given the favorable action taken hereinabove, the Board finds 
that the RO again must now undertake to address the veteran's 
entitlement to TDIU.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information regarding all recent medical 
treatment received by him for his 
service-connected PTSD.  Based on his 
response, the RO should undertake to 
obtain the medical records from any 
identified treatment source.  

2.  The veteran also should be scheduled 
for a VA examination in order to 
determine the current severity of the 
service-connected PTSD.  All indicated 
testing should be done in this regard.  
The claims folder should be made 
available to the examiner for review in 
this regard.  Based on his/her review of 
the case, the examiner should opine as to 
the likelihood that the veteran is 
precluded from securing and following 
substantially gainful employment due to 
solely to the service-connected PTSD.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim for 
increase.  This should include 
consideration of the matter of the 
veteran's entitlement to a total 
compensation rating based on individual 
unemployability.  If any benefit sought 
on appeal is not granted, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case and afford them a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



